UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6077



MILTON E. LANCASTER,

                                           Plaintiff -    Appellant,

          versus


W.C. CASEY; JERRY MONETTE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00586-BO)


Submitted: March 23, 2006                     Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton E. Lancaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Milton E. Lancaster appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous.           We

have   reviewed    the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Lancaster v. Casey, No. 5:05-ct-00586-BO (E.D.N.C. Nov.

4, 2005).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -